DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2022 has been entered.

Priority
Acknowledgement is made to Applicant’s claim to priority to National Stage Application PCT/IB2016/051816 filed March 31, 2016, to Provisional U.S. Application No. 62/232,231 filed September 24, 2015, and to Provisional U.S. Application No. 62/140,727 filed March 31, 2015.

Status of Claims 
This Office Action is responsive to the amendment filed on May 25, 2022. As directed by the amendment: claim 64  have been amended. Thus, claims 12-15, 20, 50, 53-55, 57-59, and 63-78 are presently pending in this application.
Applicant’s amendments and reference cited in the Information Disclosure Statement filed May 25, 2022 have been considered.  The application is in condition for allowance. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art of record Tse et al. (U.S. Pub. No. 2015/0119742; hereinafter: “Tse”) discloses a method of providing non-invasive ventilation for a patient undergoing general anesthesia, comprising: delivering a gas via a nasal interface (10; Fig. 1-4, 6) continuously to the patient at a first gas flow rate (4 liters/minute; ¶ 0048) prior to onset of general anesthesia (Example 11; ¶ 0048); and adjusting the flow rate to a second, higher gas flow rate (8 liter/minute; ¶ 0048) during general anesthesia while the patient is apneic (Examiner notes: Tse discloses the increased flow rate of oxygen was due to an apneic event cause by the introduction of anesthesia (propofol; ¶ 0048).
Tse fails to disclose or render obvious the method wherein the first gas flow rate is greater than or equal to about 15 liters/minute, as recited in independent claims 12, 66, and 69 and similarly in independent claim 53.
Prior art of record Noble (U.S. Pub. No. 2006/0174889), Farkas (PULMCrit / Preoxygenation & apneic oxygenation using a nasal cannula; https://emcrit.org/pulmcrit/preoxygenation-apneic-oxygenation-using-a-nasal-cannula/), Niland et al. (WO 2013/148754A1), White et al. (U.S. Pub. No. 2016/0193438), Javed et al. (WO 2015033288 A1), Orr (U.S. Patent No 10,159,815), and Ratto et al. (U.S. Pub. No. 2012/0017904) alone or in combination fail to remedy the deficiencies of Tse. 
Therefore, independent claims 12, 53, 66, and 69, and claims 13-15, 20, 50, 54, 55, 57-59, 63-65, 67-68, and 70-78 by dependency, are rendered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785